Rabin*, J.
Petitioner is the owner of a 76-family-apartment house in the Village of North Pelham, Westchester County. In December, 1962, petitioner applied for a “fair net return ” increase, basing such application upon a valuation arrived at by using the village assessed valuation as equalized. The respondent Commissioner rejected such valuation base and, employing the town assessment as equalized, found no increase warranted. Petitioner’s attempt to review and annul that determination was rejected at Special Term and such rejection is now before us for review.
The issue presented on this appeal may be stated rather simply: May the Commissioner, in the circumstances of this case, employ the town equalized assessed valuation rather than the village equalized assessed valuation in arriving at a deter*203mination as to whether a “ fair net return ” increase in rentals is warranted?
The applicable statutory provision (Emergency Housing Rent Control Law, § 4, subd. 4, par. [a], cl. [1]; L. 1946, ch. 274, as amd. by L. 1957, ch. 755) provides in pertinent part as follows: “ Such valuation shall be the current assessed valuation established by a city, town or village * * * by applying thereto the ratio which such assessed valuation bears to the full valuation as determined by the state board of equalization and assessment on the basis of assessment rolls of cities, towns and villages for the year nineteen hundred fifty-four ”.
While the language of the statute (and the implementing Rent and Eviction Regulation) appear to offer a choice of either the city, town or village equalized assessed valuation, the Commissioner concedes that in ordinary circumstances it selects the village figures as a basis for its computations. Why then the refusal to follow such procedure in this case? The Commissioner’s response is that while the selection of village figures is the normal practice he is not bound to make such selection and may do otherwise where there are present exceptional circumstances which would render the adoption of such normal practice inequitable and violative of the spirit and purpose of the statute. Such exceptional circumstances, the Commissioner contends, are here present.
The Commissioner points out that in 1954, when the equalization rate for the village was determined, the village was and had been making its assessments independently of the town and at a lower percentage of true value than the town assessments. As a result the village equalization ratio was fixed at a figure substantially less than that arrived at for the town.
In 1955, however, the Board of Trustees of the village voted to discontinue its practice of making independent assessments and, effective February 1, 1956, determined to adopt completely the assessments made by the town. It is that fact that the Commissioner contends constitutes the exceptional circumstance which warranted deviation from its usual practice of using the village figures in its computations.
We agree that the rejection of the village figures is warranted in the circumstances. As pointed out by the Commissioner, the mechanics provided to enable a determination of value in this type of application were designed to achieve a result whereby the true value of a property could be determined from its assessed valuation. (See 1962 Report of the Temporary Commission to Study Rents and Rental Conditions; N. Y. Legis. Doc., 1962, No. 15, p. 13.) To accept the petitioner’s position would *204result in a false value being found and this would not be carrying out the legislative intent.
When the State Board of Equalization and Assessment adopted the 1954 equalization ratio it did ,so based upon the manner in which the village prepared its assessments and the relationship such assessments normally bore to actual value. At that time the village was still making its independent determinations of assessed valuation. In the light of that fact the Equalization Board fixed an overall equalization ratio of 47%. On the other hand the overall town ratio —based upon the town’s assessments — was fixed at 64%. The specific subclass ratios fixed for apartment houses were 60% for the village and 88% for the town.
With the above in mind it is at once apparent that to now apply the 1954 village ratio to the town assessment (and that is what the village assessment is) would work an injustice and thwart the result sought to be achieved by the statute. It would mean that the town’s practice of assessment at a higher figure would be equalized by a ratio arrived at bottomed on the village’s practice of assessing at a lower figure — thereby producing a valuation base well above what would otherwise have been reached. The Commissioner has recognized the impropriety of such a result and we sustain his conclusion in that regard. The apparent purpose of employing the “ equalization ” method is just what the word implies — to effect equalization. Thus, if a property were located within a city, town and village and all three made independent assessments, the application of the respective equalization ratios should result in substantially similar figures of actual value. To use the assessed valuation of one governmental subdivision and then apply the equalization ratio of another — if they be different — would certainly lead to a distorted result.
As we have already stated, the basic objective is to find actual value through the use of the assessed valuation. If the village were desirous of determining the value of any property through the use of the town’s assessment it would, of course, have to' use the town’s equalization rate. That is exactly what the Administrator did here and his determination should be supported.
In other words, if the village had accepted the town’s actual valuation instead of its assessed value and then applied its own rate for the purpose of arriving at an assessment, the acceptance of the village equalization rate would lead to a proper result. However, the acceptance of the town’s assessment, rather than its actual valuation, necessarily implies that there *205was also an acceptance of the town’s method of computation. Therefore, only by using the town’s equalization rate may we arrive at the actual value of the property, which is the object of this proceeding. In sustaining the Commissioner’s refusal to employ the village equalization rate we are not unmindful that it may be argued, in abstract legal contemplation, that the village assessment, albeit a blanket adoption of the town assessment is nonetheless still the village assessment. However, such semantic argument does not suffice to justify a construction of the statute which would require, in these circumstances, the use of the village equalization ratio and thus result in a destruction of the statutory purpose. As aforesaid, an examination of the statutory intention and the method of reaching an equalization ratio precludes such a result.
In seeking to overturn the Commissioner’s determination the petitioner also relies upon what may be called the doctrine of “ administrative res judicata ” as enunciated in Matter of Evans v. Monaghan (306 N. Y. 312) and Matter of Ess Pee Bee Realty Corp. v. Gabel (22 A D 2d 207, affd. 16 N Y 2d 524). Such reliance arises from the fact that in a prior hardship application, made in connection with this same apartment building in 1960, the State Bent Administrator employed the 1954 village equalization ratio. Having then determined that such ratio was appropriate, it is urged that the Commissioner is bound thereby and must use a like figure in this proceeding. We do not agree.
The Commissioner, in response to the res judicata argument, concedes that at the time of the 1960 application the village had already instituted its plan of adopting the town assessments. However, at the time the prior determination was made such fact was not made known to the Administrator. In such context it may not be said that such prior use of the village equalization ratio must be continued. This is not a situation analogous to that presented in the Ess Pee Bee case. There two diametrically opposed determinations were made with respect to the same issue and based upon identical facts. Here the facts underlying the conflicting determinations are not the same. To the contrary, the facts upon which the respective determinations were made differ in a most material respect. In such context, the newly discovered evidence justifies the rendering of a determination different from that made in the first proceeding (cf. Matter of Evans v. Monaghan, 306 N. Y. 312, 324, supra). There is no warrant to the position that res judicata as applied to an administrative determination requires the continuance of a determination which would not have been made had the true facts been known.
*206Accordingly, the judgment of Special Term dismissing 1 lie-petition should be affirmed, with costs and disbursements.